Exhibit 10.2
 
REVOLVING SECURED PROMISSORY NOTE
 
New York, New York
As of March 29, 2016
$500,000.00

 
 
1) FOR VALUE RECEIVED, on the Maturity Date (defined below), each of DraftDay
Fantasy Sports, Inc., a Delaware corporation (the “Parent”), wetpaint.com, Inc.,
a Delaware corporation, and Choose Digital, Inc., a Delaware corporation (each,
including the Parent, a “Borrower” and collectively, the “Borrowers”), at their
offices at 902 Broadway, 11th Floor, New York, New York 10010, jointly and
severally promise to pay to the order of Sillerman Investment Company VI LLC
(“SIC VI” or the “Lender”) at its offices, or at such other place as the Lender
may designate in writing, the aggregate unpaid principal amount of all
outstanding advances hereunder plus accrued and unpaid interest thereon;
provided, that the aggregate unpaid principal amount of all outstanding advances
shall not exceed Five Hundred Thousand Dollars ($500,000.00) at any one time
outstanding (the “Maximum Credit Amount”).
 
2) Maturity Date. The “Maturity Date” shall be the earliest to occur of (a)
December 31, 2016, (b) the occurrence and continuance of an Event of Default (as
defined below) pursuant to any of clauses 8(iii) – (vi) hereof, (c) the
acceleration of the obligations hereunder as a result of the occurrence and
continuance of any other Event of Default, or (d) the occurrence of a Change of
Control Transaction.  For purposes hereof, a “Change of Control Transaction”
means (i) a sale of all or substantially all of the assets of the Borrowers or
(ii) the issuance by the Parent of Common Stock (as defined below) that results
in any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) becoming the “beneficial owner” (as defined in Rule 13d-3
promulgated under the 1934 Act) of a majority of the aggregate ordinary voting
power represented by issued and outstanding Common Stock (other than as a result
of, or in connection with, any merger, acquisition, consolidation or other
business combination in which the Parent is the surviving entity following the
consummation thereof), excluding, with respect to each of (i) and (ii),
transactions with affiliates of the Borrowers. For purposes hereof, “Common
Stock” means (i) the Parent’s shares of common stock, $0.001 par value per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.
 
3) Interest.


(a) Borrowers will pay interest on the unpaid outstanding principal amount from
time to time outstanding from the date of each advance under this Revolving
Secured Promissory Note until each such advance has been paid in full. Interest
shall accrue at the simple interest rate equal to twelve percent (12%) per
annum.


(b) Borrowers will pay interest, calculated at the rate set forth above, upon
the Maturity Date or such earlier date upon which any principal amount is
repaid. In addition, Borrowers will pay a default rate equal to two percent (2%)
per annum in excess of the rate set forth herein if an Event of Default has
occurred and is continuing. Notwithstanding the foregoing however, in no event
shall interest exceed the maximum legal rate permitted by law. All payments,
including insufficient payments, shall be credited, regardless of their
designation by Borrowers, first to interest and the remainder, if any, to
principal.
 
 
 

--------------------------------------------------------------------------------

 
 
4) Requests for Loans; Disbursement of Proceeds.


(a)  Subject to the terms and conditions of this Revolving Secured Promissory
Note, Borrowers may borrow, and Lender agrees to fund advances hereunder, upon
notice of a proposed borrowing, and the requested amount thereof, to the Lender
not later than 12:00 Noon (New York time) three (3) days prior to the date on
which the proposed borrowing is requested to be made, subject to the
satisfaction of all conditions precedent to such advance, including the delivery
to the Lender of a funding memorandum substantially in the form attached hereto
as Exhibit A (a “Funding Memorandum”).


(b)  Each notice of borrowing shall be delivered by hand or facsimile
transmission. Each such notice shall be irrevocable by and binding on the
Borrowers. Unless otherwise directed in writing by Borrowers, the Lender shall
promptly disburse the proceeds of such advance made hereunder by crediting the
amount thereof as instructed in the applicable Funding Memorandum.


5)  Funding Limitations.  The aggregate principal amount outstanding at any one
time hereunder shall not exceed the Maximum Credit Amount.  In addition, all
advances hereunder shall be subject to, and used in accordance with a budget to
be approved by the Company’s Board of Directors and Lender (as amended or
modified from time to time with the consent of the Lender and the Company, the
“Budget”).  The Lender shall have no obligation to make any advance hereunder if
(A) an Event of Default has occurred and is continuing, (B) such advance would
result in the outstanding amounts hereunder exceeding the Maximum Credit Amount
and or (C) such advance is not in compliance with the Budget.


6) Payments and Prepayments; Use of Grid.  The Lender is hereby authorized by
Borrowers to enter and record on the schedule attached hereto (i) the loan
number, (ii) the date of each advance made under this Revolving Secured
Promissory Note, (iii) the dollar amount of the advance, (iv) the applicable
interest rate, (v) interest due on Maturity Date, (vi) each payment and
prepayment of any advance thereon, and (vii) date  of payment, without any
further authorization on the part of Borrowers or any endorser or guarantor of
this Revolving Secured Promissory Note; provided, however, that the Lender shall
promptly deliver to the Borrowers a copy of this Revolving Secured Promissory
Note following the entry of each advance hereunder. The entry of a advance on
said schedule shall be prima facie and presumptive evidence of the entered
advance and its conditions, absent manifest error. The Lender’s failure to make
an entry, however, shall not limit or otherwise affect the obligations of any
Borrower or any endorser or guarantor of this Revolving Secured Promissory Note.
Borrowers may make prepayments in whole or in part hereunder at any time,
provided accrued, but unpaid interest, is paid through the prepayment date.  If
any payment of principal or interest becomes due on a day on which the Lender is
closed, such payment shall be made not later than the next succeeding Business
Day (a “Business Day” shall be considered to be Monday through Friday from 9am
to 5pm local time, excluding weekends and public holidays) and such extension
shall be included in computing interest in connection with such payment. All
payments by Borrowers on account of principal, interest or fees hereunder shall
be made in lawful money of the United States of America, in immediately
available funds.
 
 
2

--------------------------------------------------------------------------------

 
 
7) Use of Proceeds. The proceeds of each advance hereunder shall be used for
general corporate and working capital purposes of the Borrowers.  Borrowers may
use the proceeds to repay existing indebtedness of the Borrowers, including
indebtedness to Lender or any of its affiliates.  None of the Borrowers will,
directly or indirectly, use any proceeds of advances hereunder for the purpose
of purchasing or carrying any margin stock within the meaning of Regulation X of
the Board of Governors of the Federal Reserve System or to extend credit to any
person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X of such Board
of Governors
 
8) Event of Default.  It is expressly agreed that the whole of the indebtedness
evidenced by this Revolving Secured Promissory Note shall immediately become due
and payable, at the option of the Lender or in the cases of clauses (iii)-(vi)
below automatically, on the happening of any default or event constituting an
event of default hereunder (each an “Event of Default”).  An Event of Default
shall occur on: (i) the non-payment of any of the amounts due hereunder within
five (5) Business Days after the date such payment is due and payable; (ii)
dissolution or liquidation, as applicable, of a Borrower; (iii) any petition in
bankruptcy being filed by or against a Borrower or any proceedings in
bankruptcy, or under any Acts of Congress relating to the relief of debtors,
being commenced for the relief or readjustment of any indebtedness of a Borrower
either through reorganization, composition, extension or otherwise; provided,
however, that a Borrower shall have a sixty (60) day grace period to obtain the
dismissal or discharge of involuntary proceedings filed against it, it being
understood that during such sixty (60) day grace period, the Lender shall not be
obligated to make advances hereunder and the Lender may seek adequate protection
in any bankruptcy proceeding; (iv) the making by a Borrower of an assignment for
the benefit of creditors, calling a meeting of creditors for the purpose of
effecting a composition or readjustment of its debts, or filing a petition
seeking to take advance of any other law providing for the relief of debtors;
(v) any seizure, vesting or intervention by or under authority of a government,
by which the management of a Borrower, is displaced or its authority in the
conduct of its business is curtailed; (vi) the appointment of any receiver of
any material property of a Borrower; (vii) if any warranty, representation,
statement, report or certificate made now or hereafter by a Borrower to Lender
pursuant hereto is untrue or incorrect in any material respect at the time made
or delivered; (viii) the Borrower shall contest, dispute or challenge in any
manner, whether in a judicial proceeding or otherwise, the validity or
enforceability of any material provision set forth herein or any transaction
contemplated in this Revolving Secured Promissory Note; or (ix) if there shall
be a material adverse change in the business plan or prospects of a  Borrower in
the reasonable opinion of Lender.


9) Representations: In consideration of the commitment by SIC VI to make
advances hereunder Borrower represents and warrants:


(a) Organization; Authority. The Borrower is duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is formed,
and has the requisite power and authorization to own its properties and to carry
on its business as now being conducted.


(b) Authorization; Enforcement; Validity. The Borrower has the requisite power
and authority to enter into and perform its obligations under this Note in
accordance with the terms hereof. The execution and delivery of this Note by the
Borrower, and the consummation by the Borrower of the transactions contemplated
hereby have been duly authorized by the Borrower’s board of directors.  This
Note has been duly executed and delivered by the Borrower and constitutes the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) No Conflicts. The execution, delivery and performance of the Note by the
Borrower and the consummation by the Borrower of its obligations set forth
herein will not (i) result in a violation of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof, the Company’s
bylaws, as amended and as in effect on the date hereof, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Borrower is a party or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree applicable to the Borrower.


(d) Consents. The Borrower is not required to obtain any consent from,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its respective obligations hereunder,
except for disclosing the execution of this Note in its filings with the SEC.


10) Reissuance of this Note.


(a) Transfer. If this Note is to be transferred, the Lender shall surrender this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Lender a new Note (in accordance with Section 9(d)),
registered as the Lender may request, representing the outstanding principal
being transferred by the Lender and, if less than the entire outstanding
principal is being transferred, a new Note (in accordance with Section 9(d)) to
the Lender representing the outstanding principal not being transferred. The
Lender and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 1 following payment of any portion of
this Note, the outstanding principal represented by this Note may be less than
the principal stated on the face of this Note.


(b) Lost, Stolen or Mutilated Note. Upon receipt by the Borrower of evidence
reasonably satisfactory to the Borrower of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Lender to the Borrower in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Borrower shall
execute and deliver to the Lender a new Note (in accordance with Section 9(d))
representing the outstanding principal.


(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Lender at the principal office of the Borrower,
for a new Note (in accordance with Section 9(d)) and in principal amounts of at
least $1,000,000) representing in the aggregate the outstanding principal of
this Note, and each such new Note will represent such portion of such
outstanding principal as is designated by the Lender at the time of such
surrender.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Issuance of New Note. Whenever the Borrower is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note,(ii) shall represent, as indicated on the face of such new Note,
the principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 9(a) or Section 9(c), the principal designated by the Lender
which, when added to the principal represented by the other new Note issued in
connection with such issuance, does not exceed the principal remaining
outstanding under this Note immediately prior to such issuance of new Note),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the issuance date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
interest and late charges on the principal and interest of this Note, from the
issuance date.


11) Governing Law. This Revolving Secured Promissory Note shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to its rules on conflicts of laws.


12) No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.


13) Costs and Expenses. Borrowers shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the enforcement of this
Revolving Secured Promissory Note or any document, instrument or agreement
relating thereto.


14) Amendments. No amendment, modification, or waiver of any provision of this
Revolving Secured Promissory Note nor consent to any departure by Borrowers
therefrom shall be effective unless the same shall be in writing and signed by
the Lender and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


15) Successors and Assigns. This Revolving Secured Promissory Note shall be
binding upon Borrowers and the Lender and their respective heirs, legal
representatives, successors and assigns and the terms hereof shall inure to the
benefit of Lender and its successors and assigns, including subsequent holders
hereof.


16) Severability. The provisions of this Revolving Secured Promissory Note are
severable, and if any provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
not in any manner affect such provision in any other jurisdiction or any other
provision of this Revolving Secured Promissory Note in any jurisdiction.


17) Entire Agreement. This Revolving Secured Promissory Note sets forth the
entire agreement of Borrowers and the Lender with respect to this Revolving
Secured Promissory Note and may be modified only by a written instrument
executed by Borrowers and the Lender.


18) Headings.  The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Revolving Secured Promissory
Note.
 
 
5

--------------------------------------------------------------------------------

 
 
19) Jurisdiction; Service of Process. Borrowers agree that in any action or
proceeding brought on or in connection with this Revolving Secured Promissory
Note (i) any New York State or Federal court sitting in New York County, New
York, shall have jurisdiction of any such action or proceeding, (ii) service of
any summons and complaint or other process in any such action or proceeding may
be made by the Lender upon Borrowers by registered or certified mail directed to
Borrowers at their address referenced above, Borrowers hereby waiving personal
service thereof, and (iii) within thirty (30) days after such mailing Borrowers
shall appear or answer to any summons and complaint or other process, and should
Borrowers fail to appear to answer within said thirty day period, it shall be
deemed in default and judgment may be entered by the Lender against Borrowers
for the amount as demanded in any summons or complaint or other process so
served.


17) WAIVER OF THE RIGHT TO TRIAL BY JURY. EACH BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS REVOLVING SECURED PROMISSORY
NOTE OR ANY TRANSACTIONS HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO
WAIVE, CONDITION, OR MODIFY THIS PROVISION.


 


[Reminder of Page Intentionally Left Blank; Signature Page to Follow]


 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Borrowers and the Lender have caused this Note
to be duly executed as of the date first written above.


 
 

 
DRAFTDAY FANTASY SPORTS, INC.

 


By: _______________________________
Name: _____________________________
Title: ______________________________




WETPAINT.COM, INC.

 
By: _______________________________
Name: _____________________________
Title: ______________________________


CHOOSE DIGITAL INC.
 


By: _______________________________
Name: _____________________________
Title: ______________________________


 
SILLERMAN INVESTMENT COMPANY
 
VI, LLC


 

By: _______________________________
Name: _____________________________
Title: ______________________________

 


        
 
7

--------------------------------------------------------------------------------

 
                                           
SCHEDULE TO REVOLVING SECURED PROMISSORY NOTE


Loan Number
Date of draw
Commitment Amount
Amount of draw
Maturity Date
Interest Rate
Interest Due upon Maturity Date
Amount Paid
Date Payment
                                                                               
                                                                               
                                     

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FUNDING MEMORANDUM
 
_____________                                , 2016
 
---------------------------------------------
---------------------------------------------
---------------------------------------------

 
Dear __________________:
 


We hereby request that you make available in our account No. ___________ the
amount of $ _______________, and which shall constitute an advance under the
Revolving Secured Promissory Note Line of Credit made by each of DraftDay
Fantasy Sports Inc., wetpaint.com, Inc., and Choose Digital Inc. (each, a
“Borrower” and collectively the “Borrowers”) to the order of Sillerman
Investment Company VI LLC (the “Lender”) dated as of March 29, 2016 (as amended
from time to time, the “Revolving Secured Promissory Note”).
 
Under the Revolving Secured Promissory Note, the Lender is authorized to enter
and record on the schedule attached thereto (i) the loan number, (ii) the date
of each advance, (iii) the Commitment Amount, the dollar amount of the advance,
(v) the Maturity Date of the advance, (vi) the interest rate, (vii) interest due
on Maturity Date, (viii) each payment of any advance and (ix) date of payment,
without any further authorization on the part of Borrowers.
 
Each Borrower represents warrants and certifies to Lender as follows:
 
(a) there does not exist any known deficiency in any of the documents identified
in this Funding Memorandum, and each Borrower agrees that any deficiencies
subsequently discovered will be promptly reported to the Lender;
 
(b) both before and after funding the advance requested hereunder Borrowers are
not in default, no Event of Default exists, and no Event of Default shall result
from the making of the advance requested hereunder;
 
(c) all of the representations and warranties of Borrowers contained herein and
in the Revolving Secured Promissory Note are true and correct in all material
respects to the same extent as though made on and as of any making of the
advance requested hereunder;
 
(d) the advances under the Revolving Secured Promissory Note are in accordance
with the Budget; and
 
(e) after giving effect to the amount of the requested advance, the aggregate
amount of outstanding advances under the Revolving Secured Promissory Note do
not exceed $1,500,000;
 
or, if any of the foregoing representations and warranties set forth in items
(a) through (e) above are not true, and the Borrowers requests a waiver of such
item, so indicate:
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
 
DraftDay Fantasy Sports, Inc.
By: ___________________________
Name:_________________________
Title: __________________________
 


 
wetpaint.com, Inc.
By: ___________________________
Name:_________________________
Title: __________________________
 


 
Choose Digital Inc.
By: ___________________________
Name:_________________________
Title: __________________________

 
 
 
 
10

--------------------------------------------------------------------------------

 